Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the NuVasive, Inc. 2014 Equity Incentive Plan of NuVasive, Inc. of our reports dated February 11, 2016, with respect to the consolidated financial statements and schedule of NuVasive, Inc. and the effectiveness of internal control over financial reporting of NuVasive, Inc. included in its Annual Report (Form 10-K) for the year ended December 31, 2015, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP San Diego, California
